DETAILED ACTION
This communication is in response to the claims filed on 10/08/2018. 
Application # 16/153,840

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Shen Bin Wu on January 29, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1. (currently amended) An information processing apparatus comprising:
	a character recognition unit that recognizes a handwritten character in creating a tag which is attachable to a mount;
	a sound recognition unit that recognizes a sound; and
	a correction unit that corrects a recognition result obtained by the character recognition unit by using a recognition result of the sound recognition unit,
wherein the sound recognition unit recognizes a sound related to the tag,
wherein the sound recognition unit sets a sound generated during the handwriting of a target character of the character recognition unit with respect to the tag, as an object to be recognized,
wherein the sound recognition unit sets a sound of an operator creating the tag, as an object to be recognized.

	2. (cancelled) 

	3. (cancelled) 

	4. (cancelled) 

	5. (currently amended) The information processing apparatus according to claim [[2]]1,
	wherein the sound recognition unit sets a sound generated during the operation of the tag, as an object to be recognized.

	6. (original) The information processing apparatus according to claim 5,
	wherein the sound recognition unit sets a sound generated during the operation of the tag by a facilitator or a creator of the tag, as an object to be recognized.

	7. (original) The information processing apparatus according to claim 1, further comprising:
	an addition unit that adds the recognition result of the sound recognition unit as meta information of the tag.

	8. (original) The information processing apparatus according to claim 7,
	wherein the addition unit adds a figure handwritten on the tag, as the meta information.

	9. (original) The information processing apparatus according to claim 8,
	wherein the addition unit sets a handwritten portion which is irrecognizable by the character recognition unit, to be the figure.

	10. (currently amended) A non-transitory computer readable medium storing an information processing program causing a computer to function as:
	a character recognition unit that recognizes a handwritten character in creating a tag which is attachable to a mount;
	a sound recognition unit that recognizes a sound; and
	a correction unit that corrects a recognition result obtained by the character recognition unit by using a recognition result of the sound recognition unit,
wherein the sound recognition unit recognizes a sound related to the tag,
wherein the sound recognition unit sets a sound generated during the handwriting of a target character of the character recognition unit with respect to the tag, as an object to be recognized,
wherein the sound recognition unit sets a sound of an operator creating the tag, as an object to be recognized.

	11. (currently amended) An information processing apparatus comprising:

	a sound recognition means that recognizes a sound; and
	a correction means that corrects a recognition result obtained by the character recognition means by using a recognition result of the sound recognition means,
wherein the sound recognition means recognizes a sound related to the tag,
wherein the sound recognition means sets a sound generated during the handwriting of a target character of the character recognition means with respect to the tag, as an object to be recognized,
wherein the sound recognition means sets a sound of an operator creating the tag, as an object to be recognized.
 

***
 
Reasons for allowance
Claims 1 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
An information processing apparatus comprising:
	a character recognition unit that recognizes a handwritten character in creating a tag which is attachable to a mount;
	a sound recognition unit that recognizes a sound; and
a correction unit that corrects a recognition result obtained by the character recognition unit by using a recognition result of the sound recognition unit,
wherein the sound recognition unit recognizes a sound related to the tag,
wherein the sound recognition unit sets a sound generated during the handwriting of a target character of the character recognition unit with respect to the tag, as an object to be recognized,
wherein the sound recognition unit sets a sound of an operator creating the tag, as an object to be recognized.


The representative claim 10 distinguish features are underlined and summarized below:
A non-transitory computer readable medium storing an information processing program causing a computer to function as:
	a character recognition unit that recognizes a handwritten character in creating a tag which is attachable to a mount;
	a sound recognition unit that recognizes a sound; and
	a correction unit that corrects a recognition result obtained by the character recognition unit by using a recognition result of the sound recognition unit,
wherein the sound recognition unit recognizes a sound related to the tag,
wherein the sound recognition unit sets a sound generated during the handwriting of a target character of the character recognition unit with respect to the tag, as an object to be recognized,
wherein the sound recognition unit sets a sound of an operator creating the tag, as an object to be recognized.


claim 11 distinguish features are underlined and summarized below:
An information processing apparatus comprising:
	a character recognition means that recognizes a handwritten character in creating a tag which is attachable to a mount;
	a sound recognition means that recognizes a sound; and
	a correction means that corrects a recognition result obtained by the character recognition means by using a recognition result of the sound recognition means,
wherein the sound recognition means recognizes a sound related to the tag,
wherein the sound recognition means sets a sound generated during the handwriting of a target character of the character recognition means with respect to the tag, as an object to be recognized,
wherein the sound recognition means sets a sound of an operator creating the tag, as an object to be recognized.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 10 and 11 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 
Prior Art References
The closest combined references of KANNAN , Anandarajaha and Iverson teach following:
 KANNAN (US 20160342911 A1) discloses a computer-implemented method and a system for effecting customer value based customer interaction management include determining an initial estimate of a customer value for a customer of an enterprise. The initial estimate of the customer value is determined using interaction data associated with past interactions of the customer with the enterprise on one or more interaction channels. At least one persona type is identified corresponding to the customer and each persona type from among the at least one persona type is associated with a respective pre-determined correction factor. The initial estimate of the customer value is corrected using the pre-determined correction factor corresponding to the each persona type to generate a corrected estimate of the customer value. One or more recommendations are generated based on the corrected estimate of the customer value with an intention of achieving, at least in part, one or more predefined objectives of the enterprise.

 Anandarajaha (US 20150019227 A1) discloses a device, method and system for interpreting and executing operations based on multimodal input received at a computing device. The multimodal input can include one or more verbal and non-verbal inputs, such as a combination of speech and gesture inputs received substantially concurrently via suitable user interface means provided on the computing device. One or more target objects is identified from the non-verbal input, and text is recognized from the verbal input. An interaction object is generated using the recognized text and identified target objects, and thus comprises a natural 
 
Iverson (US 20130179151 A1) discloses methods and systems for constructing a first language model for use by a first Language Processing (LP) application of a plurality of LP applications. Each LP application of the plurality of LP applications receives one or more of a language based input, a derivative of the language based input, a response to the language based input and a derivative of the response. The method includes processing at least one input by a second LP application of the plurality of LP applications. Based on the processing of the second LP application, at least one output is generated. Subsequently, at least a portion of the first language model is constructed based on the at least one output.

 However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
a correction unit that corrects a recognition result obtained by the character recognition unit by using a recognition result of the sound recognition unit,
wherein the sound recognition unit recognizes a sound related to the tag,
wherein the sound recognition unit sets a sound generated during the handwriting of a target character of the character recognition unit with respect to the tag, as an object to be recognized,
wherein the sound recognition unit sets a sound of an operator creating the tag, as an object to be recognized.

KANNAN discloses that at least one persona type is identified corresponding to the customer and each persona type from among the at least one persona type is associated with a respective pre-determined correction factor. However KANNAN failed to disclose one or more limitations including, 
 	a correction unit that corrects a recognition result obtained by the character recognition unit by using a recognition result of the sound recognition unit,
wherein the sound recognition unit recognizes a sound related to the tag,
wherein the sound recognition unit sets a sound generated during the handwriting of a target character of the character recognition unit with respect to the tag, as an object to be recognized,
wherein the sound recognition unit sets a sound of an operator creating the tag, as an object to be recognized.

Anandarajaha and Iverson, individually or in combination, failed to cure the deficiencies of KANNAN. 

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for a tag generation by using an electronic tag terminal. In this method, a handwritten character is generated while a user utters a sound. For example, a participant generates a tag by using the electronic tag terminal. In this case, a handwritten character is described in the tag. In the handwriting, a figure is easily drawn, and variations, such as the change of the size of character, can be made to a sentence, as compared to a case where a keyboard or the like is used. That is, it is easy to reflect a creator's intention and to increase the amount of information in one tag. Further, a recognition result of a handwritten character is corrected by recognizing a sound by the interpretation, explanation, or the like, so that the accuracy of the recognition result of the handwritten character is improved.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.



Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645